[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 99-2209

                SCOTT W. VEALE; DAVID T. VEALE,

                    Plaintiffs, Appellants,

                               v.

               UNITED STATES OF AMERICA, ET AL.,

                     Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF NEW HAMPSHIRE

        [Hon. Steven J. McAuliffe, U.S. District Judge]


                             Before

                      Selya, Circuit Judge,
                Campbell, Senior Circuit Judge,
                   and Boudin, Circuit Judge.


     Scott W. Veale and David T. Veale on brief pro se.
     Philip T. McLaughlin, Attorney General, and Daniel J.
Mullen, Senior Assistant Attorney General, on brief for State
defendants.
     David P. Slawsky and Upton, Sanders & Smith on brief for the
Marlborough defendants.
     Paul M. Gagnon, United States Attorney, and T. David
Plourde, Assistant U.S. Attorney, on brief for Federal
defendants.
                         October 5, 2000




         Per   Curiam.    The   district   court   dismissed   the

amended complaint of appellants Scott W. Veale and David T.

Veale, and appellants appealed.       After carefully reviewing

the record and the parties' briefs, we affirm this judgment

for essentially the reasons stated in the district court's

Order, dated September 1, 1999.       We add only that there was

no error in the district court's denial of appellants'

motion for a change of venue.

         Affirmed.   See Local Rule 27(c).




                                -2-